      3:20-cv-02930-JMC          Date Filed 07/21/21       Entry Number 87         Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                   COLUMBIA DIVISION

                                    )
                                    )                         Case No.: 3:20-mn-02972-JMC
IN RE: BLACKBAUD, INC.,             )
CUSTOMER DATA BREACH                )                                   MDL No. 2972
LITIGATION                          )
                                    )                   CASE MANAGEMENT ORDER NO. 10
                                    )                  (SUMMARY OF CASE MANAGEMENT
                                    )                         CONFERENCE NO. 5)
____________________________________)

THIS DOCUMENT RELATES TO: ALL ACTIONS

        On July 20, 2021, the court held a brief case management conference after the hearing on

Defendant Blackbaud, Inc.’s (“Blackbaud”) Motion to Dismiss Select Statutory Claims (ECF No.

110). The court addressed the following issues during the conference:

    1. TAG-ALONG ACTIONS

        After the last case management conference, the Judicial Panel on Multidistrict Litigation

(“JPML”) transferred two (2) cases with non-Blackbaud defendants into this multidistrict

litigation, Mesa et. al. v. Enloe Medical Center (E.D. Cal., No. 2:20-cv-2483) and Jobe v.

Community Medical Centers (E.D. Cal., No. 2:20-cv-02500). The JPML is still considering the

challenge to the transfer of Doe v. Rady Children’s Hospital-San Diego et al. (S.D. Cal., No. 3:21-

cv-00114).

    2. CASE SCHEDULE

        The parties discussed their proposed case schedules. (See ECF Nos. 131, 132.) Plaintiffs

request a revised scheduling order that prioritizes class certification, sets a trial date, and does not

entail multiple phases of expert discovery. In contrast, Blackbaud asks the court to issue a new

scheduling order after the parties complete Phase I discovery and the court issues decisions on



                                                   1
      3:20-cv-02930-JMC        Date Filed 07/21/21      Entry Number 87       Page 2 of 2




Blackbaud’s Motion to Dismiss Certain Statutory Claims (ECF No. 110) and Motion to Dismiss

Select Common Law Claims (ECF No. 124). If the court is inclined to issue a new scheduling

order, Blackbaud requests that the court schedule phased motions for summary judgment before

class certification. The court takes the parties’ arguments under advisement and will enter a case

management order specifying how the litigation will proceed in due time.

       The parties also informed the court that Phase I discovery is ongoing despite their dispute

over the scope of the phase. They assured the court that they would focus their discovery efforts

on information that would facilitate a meaningful mediation on October 6, 2021.

   3. SCHEDULING

       The court will hold a hearing on Blackbaud’s Motion to Dismiss Specific Common Law

Claims (ECF No. 124) and Case Management Conference No. 6 on September 2, 2021 in

Courtroom 3.

       The court expects to proceed according to the following schedule on September 2, 2021:

       •   9:30 a.m.: Blackbaud’s Argument
       •   10:15 a.m.: Plaintiffs’ Response
       •   11:00 a.m.: Blackbaud’s Reply
       •   11:15 a.m.: Break
       •   11:30 a.m.: Final Questions from the Court
       •   11:45 a.m.: Case Management Conference


       IT IS SO ORDERED.




                                                    United States District Judge

July 21, 2021
Columbia, South Carolina




                                                2
